Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 13, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective May 12, 1975 because she was not available for employment. Claimant, while unemployed, made only casual efforts to find work and stated at her hearing that she would not accept employment at $125-$140 per week because it was too much of a reduction from her former salary of *760$168 per week. Whether efforts to secure employment are sufficiently diligent is a fact issue and the board’s determination that claimant’s efforts were unsatisfactory in this regard is supported by substantial evidence in the record (Matter of Pantel [Catherwood] 35 AD2d 681). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.